NO. 07-03-0077-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                     JULY 15, 2003

                         ______________________________


             IN THE INTEREST OF T. C. AND BABY BOY C., CHILDREN


                       _________________________________

            FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                NO. 64,742-D; HONORABLE DON EMERSON, JUDGE

                         _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                               MEMORANDUM OPINION


      Appellant Julie Cortez appeals from a judgment rendered following a jury trial

terminating her parental rights to her two sons, T.C. and Baby Boy C. and appointing the

Texas Department of Protective and Regulatory Services (the Department) permanent

managing conservator of the children. Presenting only one point of error, Julie contends

reversal is required because the proceedings were rendered fundamentally unfair by the

implication that she behaved improperly in failing to follow the Department’s instructions,
when its explicit goal was to terminate her parental rights. (Emphasis in original). Based

upon the rationale expressed herein, we affirm.


       Because Julie does not challenge the sufficiency of the evidence, a detailed review

of the facts is not necessary. The evidence did show however, that Julie had repeated

troubles with the law and with substance abuse. Alleging that she was uncooperative in

its attempts to reunify her with her children, the Department filed its petition to terminate

Julie’s parental rights to T.C. and Baby Boy C. By affidavit attached to the petition, the

Department averred that removal of the children was necessary after Baby Boy C., who

was born on May 15, 2000, tested positive for amphetamines at the time of delivery. T.C.,

who was born on February 11, 1998, also tested positive for controlled substances at the

time of his birth. According to the Department, at the time its petition was filed, Julie and

the children’s father and the biological father of Baby Boy C. were all incarcerated and

there were no appropriate or willing relatives to take the children.1


       The natural right existing between parents and their children is one of constitutional

dimension. Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985). A termination decree is

complete, final, irrevocable, and divests for all time that natural right as well as all legal

rights, privileges, duties, and powers with respect to each other except for the child’s right

to inherit. Wiley v. Spratlan, 543 S.W.2d 349, 352 (Tex. 1976). Consequently, termination



       1
        The rights of the father of the children and the biological father of Baby Boy C. were
also terminated; however, no appeal was filed by them.

                                              2
proceedings must be strictly scrutinized. In Interest of G.M., 596 S.W.2d 846 (Tex. 1980).

In proceedings to terminate the parent-child relationship, the petitioner must establish one

or more acts or omissions enumerated under section 161.001(1) of the Family Code and

must additionally prove that termination of the parent-child relationship is in the best

interest of the child. Tex. Fam. Code Ann. § 161.001(1) and (2) (Vernon 2002). Both

elements must be established, and proof of one element does not relieve the petitioner of

the burden of proving the other. See Holley v. Adams, 544 S.W.2d 367, 370 (Tex. 1976).


       Pursuant to section 263.405(b) of the Family Code, Julie filed a statement of points

for appeal asserting her issues on appeal would be:


       A. Whether the termination of Respondent’s parental rights was procedurally
       flawed by trial amendments made by Petitioner which so affected the
       ultimate outcome of the case, so as to violate the constitutional rights of
       Respondent.
       B. Whether the termination of Respondent’s parental rights was against the
       great weight of the evidence.


However, by her sole point here, she contends the underlying proceedings were rendered

fundamentally unfair by the implication that she behaved improperly in failing to follow the

Department’s instructions, when its explicit goal was to terminate her parental rights. We

disagree.


       Referencing the testimony of the Department’s witnesses on cross-examination,

Julie contends the first and second service plans submitted to her by the Department for



                                             3
implementation contemplated its ultimate objective was to terminate her parental rights and

remove her as a parent. However, the record does not contain a copy of either service

plan for our review. Further, because no complaint was made in the trial court, the point

is not preserved for our review. See Tex. R. App. P. 33.1(a); see also Moser v. Davis, 79
S.W.3d 162, 169 (Tex.App.--Amarillo 2002, no pet.); Valdez v. Valdez, 930 S.W.2d 725,

728 (Tex.App.–Houston [1st Dist.] 1996, no writ).


        Appellant further argues that employees of the Department “behaved in a most

cavalier fashion toward [her]” which in effect disregarded her constitutional rights and that

this fundamental error can be raised for the first time on appeal. However, as above noted,

even assuming any constitutional right is implicated, a question we do not decide, because

the record does not include a copy of the referenced service plans, it has not been

adequately presented for review. Further, Julie does not contend the alleged unfairness

prejudiced or hindered her defense. Finally, her argument fails to demonstrate how the

alleged unfairness would undermine the judicial consequences of the jury verdict, which

she does not challenge.


       Moreover, under section 263.405(b) of the Family Code, Julie was required to file

her statement of points on which she intended to appeal. The point presented here was

not included in the statement of points filed. Even though the filing of a statement of points

does not affect our jurisdiction, because section 263.405(a) makes appeals of a




                                              4
termination order subject to the “procedures provided by this section,” the point has not

been preserved for our review. 2 Julie’s sole point of error is overruled.


       Accordingly, the judgment is affirmed.


                                            Don H. Reavis
                                              Justice




       2
        We do not consider In Interest of W.J.H. Jr., J.J.H., D.D.H., and D.N.H., Children,
No. 02-02-343-CV, 2003 Tex. App. LEXIS 5204 at *7 (Tex.App.–Fort Worth June 19, 2003,
no pet. h.), controlling because no request for supplementation was presented. The Fort
Worth Court held that a party’s failure to include a particular point in the statement of points
filed under section 263.405(b) does not waive the right to raise such a point on appeal as
long as the party has complied with the procedural requirement to file a statement of points
and appellee has not been prejudiced. Also, Rule Tex. R. App. P. 34.6(c)(1), and (4)
discussed in Bennett v. Cochran, 96 S.W.3d 227 (Tex. 2002) is not implicated here.

                                               5